Citation Nr: 1201467	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the claim.  

The Veteran presented testimony at personal hearings before a Decision Review Officer (DRO) in June 2010 and before the undersigned Veterans Law Judge (VLJ) in August 2011.  Transcripts of both proceedings are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claim.  In that vein, the Veteran has consistently reported receiving all his right knee treatment through VA facilities.  He has indicated that he began receiving VA treatment while living in Hawaii in 1992, just after his discharge from service, and that treatment continued until he moved to New Hampshire in 2003, where VA treatment resumed.  While the Board acknowledges that one VA treatment record from a facility in Hawaii dated in November 1996 is of record, and that the RO apparently conducted an electronic scan of the Veteran's records at the Manchester facility, it does not appear that any of the Veteran's VA treatment records have ever been requested.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records from facilities in Hawaii and New Hampshire.  This is especially important given the fact that the Veteran allegedly underwent surgery on his right knee at a VA facility in 1992.  

If the RO/AMC is able to obtain VA treatment records dated in 1992, to include those associated with the right knee surgery, the claims folder should be returned to the VA examiner who conducted the July 2010 VA joints examination for an addendum opinion.  This is necessary given the fact that the VA examiner noted that there was no indication in the Veteran's medical records why an anterior cruciate ligament repair was performed in 1992.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the VA Pacific Island Health Care System dated from 1992 to 2003. 

A specific request should be made for all treatment and clinical records related to the reported right knee anterior cruciate ligament repair surgery performed in 1992.  

If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's complete treatment records from the Manchester VAMC, dated from 2003 to the present.   

3.  If the RO/AMC is able to obtain VA treatment records dated in 1992, to include those associated with the right knee surgery, return the claims folder and a copy of this remand to the VA examiner who conducted the July 2010 VA joints examination.  The examiner should be asked to review the claims folder, to include review of any records related to treatment received for the Veteran's right knee in 1992.  

The examiner must provide a revised opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current right knee disorder is related to the Veteran's military service.  

If the July 2010 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


